Case 2:20-cv-01338-AB Document 23-15 Filed 05/18/20 Page 1 of 2




                    Exhibit Q
         Case 2:20-cv-01338-AB Document 23-15 Filed 05/18/20 Page 2 of 2




SIGNIFICANT EVENTS:

May 6, 2018 – PBBPH Law “Billion Dollar” Memo Submitted to Pravati re Hamilton case

June 15, 2018 – PBBPH Law files motion in Hamilton case requesting 4-month discovery extension in
view of then June 29, 2018 fact discovery deadline and requested agenda of new areas of inquiry

June 28, 2018 – Judge Brody issues Order granting in part and denying in part discovery extension per an
amended scheduling order to be issued

July 2, 2018 – Judge Brody issues Scheduling Order granting extension of fact discovery to Sept. 28,
2018, and providing deadlines for expert reports and completion of expert depositions by Dec. 13, 2018

Nov. 26, 2018 – Stipulated Order extending deadline for expert depositions until Jan. 8, 2019.

Feb. 1, 2019 – Speight, Epic Games and Microsoft file Motion for Summary Judgment in Hamilton case

Mar. 7, 2019 – Pravati files UCC liens > $9,000,000

Apr. 1, 2019 – Pravati is repaid by PBBPH Law; UCC liens terminated
